DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is  objected to because of the following informalities:  
“comprising”(claim 1, line 4) should be changed to:--“comprinsing:”--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“to forma press trace” (claim 1, line 10) should be changed to:--"to form a press trace”--.
“the end of the segment coil” (claim 1, line 5) lacks proper antecedent basis.

Whether or not “ a press trace” (claim 2, line 5-6) as same as that previously cited  in claim 1. Line 10?
 “the segment coil” (claim 1, line 5) lacks proper antecedent basis, also whether or not this is directed to “a segment coil”  of the plurality of U-shaped segment coils as previously cited in line 2-3 of claim 1?.   Please be precisely.
“is applied “ (claim 2, line 5) not positive method limitation, the use of :”applying a load  to the segment coil to form. . .” is suggested.
“a groove” (claim 3, line 2) should be updated to:--“the groove”--, to reflect one that already cited in line 7 of claim 1. 
“is coated”(claim 3, line 3) not a positive method limitation the use of:--” coating  the segment coil  . . .”—is suggested.
“is brought into” (claim 4, line 5) should be updated to method limitation, the use of :--“bringing  the end portion which not cover with the insulation. . .”--.   For clarity of claim formats.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (20140030078).   
Ando et al discloses the claimed method for manufacturing a stator that includes a stator core and a stator coil to which ends of a plurality of substantially U-shaped segment coils (see Fig. 16B) inserted into slots of the stator core are connected, the method comprising

    PNG
    media_image1.png
    349
    572
    media_image1.png
    Greyscale

twisting the end of the segment coil 9 using a twisting jig E, wherein, in the twisting, in a state in which the end of the segment coil is inserted into a groove portion of the twisting jig, an edge portion forming a part of the groove portion is used as a twisting fulcrum, and a load is applied to the segment coil to forma press trace of the edge portion on the segment coil (see process of Figs. 2 and 5).
	As applied to claims 2-3, refer to Fig. 5 above which teaches the method features in the above claims, includes each groove of the jig has constant width and depth. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al as relied upon above in view of Ishimaru et al (JP2004-236375).
	Regarding the method feature such as “wherein the segment coil is coated with an insulating coating except for a part of a region including the end, and a region of the segment coil not covered with an insulating film is brought into contact with the edge portion of the twisting jig to perform twist-molding”.  The Ishimaru et al discloses the above see Fig. 3.  
	Further if argues that the combination do not teach “the segment coil not covered with an insulating film” then it would have been a design matter which could have been determined by an ordinary skill in the art at the effective filling date of the invention to perform a twisting by making a region not coated with an insulation of a segment coil and brought such region into contact with the edge portion of the twisting jig during the process of twist molding. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt